Citation Nr: 0328588	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  97-15 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Dependents' Educational Assistance under 
38 U.S.C., Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from October 1952 to October 
1954, and from June to November 1957.  He died on December 
[redacted], 1995.  The appellant is his surviving spouse.

This appeal arises from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO denied entitlement to service connection 
for the cause of the veteran's death and found the appellant 
ineligible to receive Dependents' Educational Assistance 
under 38 U.S.C., Chapter 35.

In June 2003, the Board of Veterans' Appeals (Board) remanded 
this case for the RO to review evidence submitted since the 
last Supplemental Statement of the Case (SSOC) was issued in 
July 2002.  See Disabled American Veterans, et. al., v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1346-48 (Fed. 
Cir. 2003) (Held that 38 C.F.R. § 19.9(a)(2) was invalid 
because, in conjunction with the amended regulation codified 
at 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.)  

In July 2003 the RO most recently affirmed the determinations 
previously entered.


FINDINGS OF FACT

1.  All evidence needed for an equitable decision of the 
issues on appeal has been obtained.



2.  Service connection was established for residuals of 
subarachnoid hemorrhage during the veteran's lifetime and 
this disability was evaluated as 10 percent disabling.

3.  The veteran died on December [redacted], 1995 and his Certificate 
of Death found the causes of his death to be cardiopulmonary 
arrest, due to or as a likely consequence of tracheobronchial 
bleeding and myocardial infarction.

4.  The probative and competent evidence of record does not 
show that a disability related to active service was the 
principal or contributory cause of death.

5.  At the time of the appellant's application for 
dependents' educational assistance, the veteran was not 
missing in action, captured in the line of duty by a hostile 
force, or forcibly detained or interned in the line of duty 
by a foreign government or power.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death is not related to an 
injury or disease incurred in or aggravated by his military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.307, 3.309, 3.312 (2003).

2.  The appellant's claim of entitlement to basic eligibility 
for dependents' educational assistance under Chapter 35, 
Title 38, United States Code, lacks legal merit and 
entitlement under the law.  38 U.S.C.A. § 3501(a)(1) (West 
2002); 38 C.F.R. § 3.807 (2002); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter, Duty to Notify and Assist

Initially, the Board is satisfied that all relevant facts 
regarding the issues decided below have been properly 
developed and no further assistance to the appellant is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 
38 U.S.C.A. § 5107(a) (West 1991) and the new provisions of 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. 
Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  The recent 
publication of new regulations implementing the Veterans 
Claims Assistance Act of 2000 (VCAA) does not require further 
development because, "the provisions of (the new 
regulations) merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA."  66 Fed.Reg. 
45620, 45629 (Aug. 29, 2001); see also 38 C.F.R. § 3.159 
(2002).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application. 

Second, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In a letter December 2001, VA informed the 
appellant of the actions she must take and the type of lay 
and medical evidence required in order to establish her 
current claims.  

She was specifically informed in this letter that this 
evidence should include medical evidence showing a 
relationship between the veteran's cause of death and a 
disease or injury resulting from his military service.  The 
letter of December 2001 informed the appellant of the type of 
actions that were required of her, to include her 
identification of pertinent evidence and her own attempt to 
obtain and forward this evidence to VA.  

This letter also informed the appellant of the development 
that would be completed by VA in substantiating her claims, 
to include obtaining pertinent records and a VA medical 
opinion, if appropriate.  In the Statement of the Case (SOC) 
of April 1997, and the SSOC's issued in July 2002 and July 
2003, VA specifically notified the appellant of the evidence 
that it had considered.  The SOC and SSOC's have also 
notified her of the pertinent laws and regulations and the 
reasons and bases for VA's decision.  This included the laws 
and regulations governing entitlement to service connection 
for the cause of death and eligibility for dependents' 
educational assistance.  

In addition, the appellant received notification of both the 
old and new statutes and regulations governing VA's duty to 
notify and assist in the SOC of April 1997 and the SSOC of 
July 2003.  She was provided the opportunity to submit 
additional argument based on these provisions.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Based on 
the above analysis, the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) have been met.

In a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), the United States Court of Appeals for 
the Federal Circuit (CAFC) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  

The CAFC made a conclusion similar to the one reached 
in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(Reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The CAFC found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory 
one-year period provided for response.  

The letter issued to the appellant in December 2001 
requested that she submit information identifying 
pertinent evidence, or the evidence itself, to the RO 
within 30 days.  However, based on her and her 
representative's actions, it is clear that they 
understood the appellant was not limited to 30 days for 
the submission of pertinent evidence.  Since December 
2001, the appellant has identified pertinent private 
medical evidence that the RO obtained in July 2002 and 
submitted a medical article in May 2003.  

The Board's remand of June 2003 clearly informed the 
appellant that she had the right to continue to submit 
additional evidence and argument regarding the issues 
on appeal.  Finally, the last SSOC issued in this case 
was in July 2003, more than a year and a half after 
notification of VA's duty to assist.  In the current 
case, the appellant's claims were not prematurely 
denied short of the statutory one-year period.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  All records 
pertinent to the current claim in the possession of the 
Federal government have been obtained, to include military 
and VA medical records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 
3.159(c)(2), (3).  In a written statement of May 1997, the 
appellant alleged that records of inpatient care at Shepard 
Air Force Base, Texas, from the fall of 1957 were pertinent 
to her claim.  A review of the claims file indicates that 
these records were associated with the file in February 1963.  

The appellant has not alleged that the veteran received 
Workers' Compensation or Social Security Administration 
disability benefits.  Thus, there is no indication that other 
Federal department or agency records exist that should be 
requested.  See 38 U.S.C.A. § 5106.  As this case concerns 
the cause of the veteran's death, a VA compensation 
examination cannot be conducted.  However, VA did obtain an 
opinion from a competent VA physician in October 1996 
regarding any nexus between the veteran's service-connected 
disabilities and his cause of death.  In addition, VA has 
obtained all identified private treatment records, to include 
Dr. F and Hamilton Hospital.  See 38 U.S.C.A. § 5103A(b); 38 
C.F.R. § 3.159(c)(1).  

As there is no indication that VA has not obtained any 
identified pertinent evidence, VA has no obligation to notify 
the appellant of an inability to obtain identified records.  
See 38 U.S.C.A. § 5103A(b)(2), (3); 38 C.F.R. § 3.159(e).  By 
letter of September 2003, the RO informed the appellant that 
her case was being forwarded to the Board and, in effect, 
that it would not undertake any further development in her 
claim.  The appellant requested a hearing at the RO on her 
substantive appeal (VA Form 9) received in April 1997.  
However, she formally withdrew this request in a signed 
statement received in May 1997.

The CAFC in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. Aug. 16, 2001), addressed a challenge to the validity of 
38 C.F.R. § 3.22 (dependency and indemnity benefits for 
survivors of certain veterans rated totally disabled at time 
of death), as revised in January 2000.  That regulation 
restricted the award of dependency and indemnity compensation 
(DIC) to survivors of deceased veterans to cases where the 
veteran (during his or her lifetime) had established a right 
to receive total service-connected disability compensation 
for the period of time required by 38 U.S.C.A. § 1318, or 
would have established such right but for clear and 
unmistakable error in the adjudication of the veteran's 
claim.  

The January 2000 amendment specifically rejects the holding 
of the United States Court of Appeals for Veterans Claims 
(CAVC) in Green v. Brown, 10 Vet. App. 111 (1997), that held 
the "entitled to receive" language contained in section 
38 U.S.C.A. § 1318 required a determination to be made as to 
whether a deceased veteran "hypothetically" would have been 
entitled to receive compensation for a totally disabling 
service-connected disability for the requisite period of 
time.  See also Carpenter v. West, 11 Vet. App. 140 (1998), 
Wingo v. West, 11 Vet. App. 307 (1998).  

Because the CAFC concluded that the revised regulation was 
inconsistent with another regulation, 38 C.F.R. § 20.1106, 
that interprets a virtually identical veterans benefits 
statute, 38 U.S.C.A. § 1311(a)(2), and that VA failed to 
explain its rationale for interpreting these virtually 
identical statutes in conflicting ways, the regulation is 
remanded to VA for further consideration.  The CAFC further 
ordered that all cases currently before VA involving 
38 C.F.R. § 3.22 must be held in abeyance until a final 
determination was made in this matter.  

The Board finds that this decision is not applicable to the 
current case, as it is clear that the appellant's current 
claims are based solely on the contention that the veteran's 
death is medically linked to a service-connected disability.  
In multiple written contentions submitted by the appellant, 
she was clear in her intent to file a claim specifically 
under the provisions of 38 U.S.C.A. § 1310 and 38 C.F.R. 
§ 3.312.  She has not alleged nor implied that the veteran's 
cause of death would have hypothetically warranted a total 
disability evaluation for the ten years prior to his death.  
Thus, it is clear that the appellant did not intend or desire 
to file a claim for DIC under the provisions of 38 C.F.R. 
§ 3.22.  As the issue in this case does not concern 
entitlement to DIC under the provisions of 38 C.F.R. § 3.22, 
there is no authority under the decision in the NOVA v. VA to 
hold this matter in abeyance, and the Board is required to 
conduct appellate review at this time.

As noted above, the Board remanded this case in June 2003.  
The CAVC has ruled that a remand by the Board imposes upon VA 
a concomitant duty to ensure compliance with the terms of the 
remand.  Stegall v. Brown, 11 Vet. App. 268, 270-71 (1998).  
In the June 2003 remand, the Board requested that the RO 
readjudicate the appellant's current claims with 
consideration of a medical article submitted by her after the 
last issuance of a SSOC in July 2002.  The RO completed this 
action and issued another SSOC in July 2003.  Based on this 
action, the Board finds that the RO has fully complied with 
the remand instructions of June 2003 and further remand is 
not warranted.

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claims.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on her behalf and availed herself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Service Connection for the Cause of the Veteran's Death

Service connection may be granted for disability resulting 
from injury suffered or disease contracted in the line of 
duty or for aggravation of a pre-existing injury suffered, or 
disease contracted, in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  If not shown during service, 
service connection may be granted for coronary artery disease 
if shown disabling to a compensable degree during the first 
post service year.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.

A review of the veteran's service medical records reveals 
that comprehensive physical examinations in February 1952 and 
September 1954 found his head, lungs, chest, heart, and 
vascular system to be normal.  A private hospital record from 
September 1955 noted the veteran's complaints of headaches, 
nausea, and vomiting for the previous 24 hours.  Prior to 
this episode, the veteran claimed that he had been in 
"fairly good health."  A cerebral arteriogram found no 
abnormality.  However, an electroencephalogram suggested a 
right frontal temporal destructive lesion probably with some 
additional diffuse or midline disturbance.  The final 
diagnosis was ruptured cerebral aneurysm with subarachnoid 
hemorrhage.  

A military entrance examination of June 1957 found his head, 
lungs, chest, heart, and vascular system to be normal.  
However, by August 1957, the veteran was seen for complaints 
of headaches.  At that time he acknowledged a two-year 
history of headaches.  He was hospitalized at a military 
facility in September 1957 and his private treatment records 
from September 1955 were obtained by the military.  The final 
diagnosis in September 1957 was aneurysm of a cerebral vessel 
(vessel unknown) the cause probably congenital.  This 
disorder was noted to be extremely severe and unimproved.  
The military physicians opined that the manifestations of 
this disease existed to a disqualifying degree at the time of 
entry into the service and the disease was not aggravated by 
the veteran's military service.  

A VA compensation examination was given to the veteran in 
December 1962.  He complained of recurrent headaches and 
pressure in his head.  A chest X-ray was negative and no 
disease or disability was noted on respiratory or 
cardiovascular examination.  The only diagnosis was 
cephalalgia, probably due to congenital aneurysm of cerebral 
vessels, with earlier rupture and minimal subarachnoid 
hemorrhage.

In March 1963 the RO granted entitlement to service 
connection for residuals of subarachnoid hemorrhage.  This 
disorder was found to be 10 percent disabling effective from 
November 8, 1962.  

A VA discharge summary for a period of hospitalization in 
September 1989 reported that the veteran had been seen for a 
one-month history of left sided chest pain prior to suffering 
an inferior wall myocardial infarction in August 1989.  
During this hospitalization, he underwent aorto-coronary 
artery bypass graft times five.  The day following this 
surgery, a chest X-ray revealed a left sided pneumothorax and 
he underwent a left tube thoracostomy.  The final diagnoses 
were coronary artery disease and left pneumothorax.

The veteran was given a series of VA compensation 
examinations in September 1990.  A cardiovascular examination 
noted the veteran reported a history of cardiac symptoms 
beginning in August 1989.  The diagnoses were hypertensive 
arteriosclerotic cardiovascular disease with a history of 
acute myocardial infarction in August 1989, post-operative 
status quadruple coronary artery bypass procedure, and 
anginal syndrome.  The examiner also diagnosed probable mild 
chronic obstructive pulmonary disease (COPD).  The examining 
physician indicated that this latter disorder was the result 
of the veteran's long time heavy use of cigarettes.  It had 
been reported by the veteran that he smoked one or two packs 
of cigarettes a day since the age of 16.

On a VA neurological examination of September 1990, the 
veteran reported having severe headaches once a week for the 
past 35 years.  The impression was frequent headaches of an 
idiopathic origin.  In light of no neurological deficits 
found on examination, and based on his review of the 
available medical records, this examiner questioned whether 
the diagnosis of subarachnoid hemorrhage was adequately 
justified in 1955.  

In a rating decision of November 1990, the RO confirmed and 
continued the 10 percent evaluation for residuals of a 
subarachnoid hemorrhage.  

The appellant filed a claim of entitlement to service 
connection for the veteran's death in February 1996.  She 
submitted the veteran's Certificate of Death that indicated 
he had died on November [redacted], 1995.  The immediate cause of 
death was found to be cardiopulmonary arrest, due to or as a 
likely consequence of tracheobronchial bleeding and 
myocardial infarction.

Private hospital records from December 1995 reported that the 
veteran had been hospitalized after he suddenly became 
confused and unable to concentrate.  His verbal conversations 
did not make sense to his spouse.  On admission, the veteran 
was unable to provide a medical history.  On examination, he 
was conscious but confused as to time, place, and persons.  
Vital signs were stable.  No abnormality was noted on 
examination of the head and the cranial nerves appeared 
intact.  The heart was of a normal size with regular sinus 
rhythm, but an early systolic murmur was present.  Besides an 
upper abdominal scar with incisional hernia, no abnormalities 
were found on examination of the abdomen.  

The neurologic examination appeared intact with no localized 
signs.  Grip strength was equal and strong on both sides and 
his reflexes were normal.  The impressions were mental 
confusion (possibly metabolic) and cerebrovascular accident 
(CVA).  A computerized tomography (CT) scan of the brain 
taken on December 26, 1995 found no evidence of hemorrhage or 
hematoma.  
The impression was mild atrophy, old infarction of the right 
frontal area, and membrane thickening of the ethmoid sinuses.  
An abdominal sonogram of December [redacted], 1995 found 
cholelithiasis and a "rounded fluid filled structure in the 
left upper quadrant with debride within it."  This was 
determined to probably represent a dilated fluid filled 
stomach.  A chest X-ray of December [redacted], 1995 found right 
upper lobe, left lower lobe, and left hilar pneumonic 
infiltrates with right upper lobe consolidation.  The heart 
was also borderline enlarged.

The discharge summary for the veteran's December 1995 
hospitalization noted the following:

"During the course of hospitalization 
the patient developed abdominal pain 
which was quite remarkable.  On physical 
examination it was localized in upper 
abdomen [right upper quadrant] with 
possible acute gall bladder attack...On the 
2nd day of hospitalization however, the 
patient's condition suddenly changed.  He 
initially became more confused and [short 
of breath]...and started coughing up blood.  
Initial treatment with nonrebreathing 
mask and frequent suctioning was not 
enough.  The patient's condition was 
deteriorating to the point that decision 
was made to intubate the patient, which 
was done and nasotracheal suction carried 
out.  Large amount of blood was coming 
out with frequent suctioning, and 
eventually established an oxygen flow.  
The patient however continued to bleed 
with less intensity through the 
tracheobronchial tree...During the course 
of [intensive care unit] observation the 
patient's condition deteriorated and the 
bleeding from the tracheobronchial tree 
never stopped...Also [nasogastric] tube was 
placed and large amount of gastric juice 
mixed with blood, which was coffee 
ground, was removed from the stomach.  
The rest of the hospital course was 
stormy, the patient continued 
bleeding...The patient's condition slowly 
deteriorated and developed ventricular 
arrhythmia.  


The patient's family requested just to do 
CPR (cardiopulmonary resuscitation)...CPR 
was started since patient's [blood] 
pressure dropped and pattern of the EKG 
on monitor was changed.  After 30 
[minutes] of CPR, which patient did not 
respond, decision was made to stop CPR 
and patient was pronounced dead."

The final diagnoses were senility with atrophic brain, 
dramatic hematuria with injury to membranous portion of 
urethra, internal bleeding in the tracheobronchial trees 
(cause unknown), and myocardial infarction.

In letters dated in January and March 1996, the veteran's 
private physician commented "in all probability the 
residuals of subarachnoid hemorrhage contributed to the death 
of [the veteran]."  No reasons or bases were provided for 
this opinion nor did this physician indicate that he had 
reviewed the medical records or history regarding the 
veteran's subarachnoid hemorrhage in 1955.

A VA medical opinion was obtained in October 1996.  The VA 
physician indicated he had reviewed the claims file and then 
commented:

...I find no relation between [the 
veteran's] service-connected condition of 
subarachnoid hemorrhage, and his death 
from cardiopulmonary arrest.  This is 
substantiated by the fact that he had a 
head CT done on admission which disclosed 
atrophy and old CVA, but no evidence of 
bleeding.  I can imagine no way that a 
suspected subarachnoid hemorrhage in 1955 
with no neurologic sequela could 
contribute to a cardiac event in 1995.


The appellant's representative submitted a medical article in 
May 2003 that discussed subarachnoid hemorrhages.  This 
article discussed the frequency of subarachnoid hemorrhages 
within the population and the mortality/morbidity rate from 
this disorder.  Symptoms of subarachnoid hemorrhages were 
reported to include sudden onset of severe headaches, nausea 
and/or vomiting, meningeal irritation (neck stiffness, low 
back pain, bilateral leg pain), photophobia and visual 
changes, and loss of consciousness.  

Physical examination findings "may be normal, or the 
clinician may find some of the following" to include global 
or focal neurologic abnormalities, cranial nerve compression 
(oculomotor nerve palsy, abducens nerve palsy, or monocular 
vision loss), motor deficits, seizures, ophthalmologic signs 
(retinal hemorrhage or papilledema), mild to moderate blood 
pressure elevation (however, blood pressure may become labile 
as intercranial pressure increases), and fever and/or 
tachycardia several days after the occurrence of a 
hemorrhage.  In written contentions from the appellant's 
representative submitted in May 2003 with this article, there 
is no argument presented that this medical article 
substantiates the appellant's claim.

The appellant has contended that during the 1960's the 
veteran was told (presumably by a healthcare provider) that 
if the blood vessel that led to his previous subarachnoid 
hemorrhage were ever to again rupture, he would bleed to 
death.  She reported that on the morning of December [redacted], 
1995, the veteran began to bleed from his nose and mouth and 
his doctors were unable to stop his bleeding resulting in his 
death.  The appellant has alleged that the veteran's service-
connected subarachnoid hemorrhage returned in December 1995 
and led to him bleeding to death or due to a loss of blood 
caused a heart attack leading to his death.

While the appellant, a layperson, is competent to present 
evidence on injury and symptoms, she is not competent to 
present evidence on diagnosis or etiology of a medical 
disorder.  Only a competent medical professional can provide 
probative evidence of the latter.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) 

(Although a lay person is competent to testify as to his or 
her experiences and symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.)  
Therefore, the appellant's opinions on the causes and 
etiology of the veteran's death, to include the source of his 
internal bleeding, carries little probative weight.

According to the CAVC's decision in Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991), the Board cannot base is decisions 
on its own unsubstantiated medical opinion, but instead, must 
rely on the opinion of competent medical professionals.  
However, it is the Board's responsibility to assess the 
credibility and weight to be given to evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  VA is required to 
submit a clear analysis of the evidence, to include medical 
evidence, which it finds persuasive or unpersuasive with 
respect to a particular issue.  38 U.S.C.A. § 7104(d)(1); See 
also Hayes v. Brown, 5 Vet. App. 60, 69 (1993).  If a 
preponderance of the evidence is against a claim, then it is 
to be denied.  Hayes, 5 Vet. App. at 70; see also Cohen v. 
Brown, 10 Vet. App. 128, 150-51 (The Board may deny a claim 
for service connection, after appropriate medical 
clarification has been obtained, based on an adequate 
statement of reasons and basis).

There are two medical opinions of record discussing the 
relationship between the veteran's service-connected 
residuals of a subarachnoid hemorrhage and the cause of his 
death.  A VA physician in October 1996 found no etiological 
connection between the veteran's death and his subarachnoid 
hemorrhage.  He based this opinion on the head CT performed 
in December 1995 that found no evidence of a current 
hemorrhage.  The appellant contended in March 1997 that this 
is not a valid reason and bases to rule out a subarachnoid 
hemorrhage as the veteran's bleeding through his nose and 
mouth started after the CT scan had been performed.  



However, the medical article submitted by the appellant's 
representative in May 2003 indicated that the "initial study 
of choice" in determining the existence of a subarachnoid 
hemorrhage was a CT scan.  The discharge summary clearly 
attributed the veteran's bleeding to his tracheobronchial 
tree, not his subarachnoid area.  This finding was 
substantiated, according to the description of treatment in 
the discharge summary, by intubation and the large amount of 
blood taken out by nasogastric tube.  In addition, other 
diagnostic studies taken in December 1995 support the October 
1996 opinion to include a chest X-ray that found pneumonic 
infiltrates in the lungs and an abdominal sonogram that found 
fluid in the stomach.  According to the discharge summary 
this fluid was later determined to be blood from the 
tracheobronchial tree bleeding.

The medical article submitted in May 2003 does not support 
the appellant's contention that the veteran's hospitalization 
in December 1995 was the result of a subarachnoid hemorrhage.  
None of the symptoms for subarachnoid hemorrhage discussed in 
the article, to include sudden onset of severe headaches, 
nausea and/or vomiting, meningeal irritation, photophobia and 
visual changes, or loss of consciousness, were noted at the 
time of the veteran's admission.  

Also examination findings associated with such a hemorrhage, 
to include neurological deficits, cranial nerve compression, 
motor deficits, seizures, ophthalmologic signs, mild to 
moderate blood pressure elevation, and fever were not found 
on admission or during hospitalization.  While decreased 
blood pressure and arrhythmia were noted prior to death, the 
discharge summary of December 1995 clearly attributed these 
symptoms to the tracheobronchial tree bleeding.  Regardless, 
the vast majority of the symptoms and findings associated 
with subarachnoid hemorrhage were not reported during the 
December 1995 hospitalization.




Based on the above analysis, the Board finds that the 
appellant's unsubstantiated lay opinion regarding the source 
of the veteran's bleeding and her perceived faults with the 
October 1996 medical opinion, do not abrogate the probative 
value of this opinion.

The appellant has submitted a letter from the veteran's 
treating physician of December 1995 that stated the veteran's 
residuals of a subarachnoid hemorrhage "contributed" to the 
cause of his death.  However, this physician did not explain 
how these residuals made such a contribution nor did he 
provide any type of reasons and bases for this opinion.  

In addition, the detailed description of the course of 
treatment and hospitalization provided by this same physician 
in the discharge summary of December 1995 (which was signed 
by the physician) clearly contradicts his statement of 
January/March 1996.  

In the discharge summary, this physician clearly attributed 
the veteran's bleeding to the tracheobronchial tree area, not 
the subarachnoid area.  In fact, the admission physical and 
the discharge summary make no mention of any type of 
subarachnoid hemorrhage or attribute any abnormality to such 
a hemorrhage.  Finally, in the contemporaneous medical 
evidence this physician indicated that the severe bleeding 
was from an unknown cause.  

Most damaging to this physician's January/March 1996 
opinions, is the veteran's Certificate of Death, which the 
same physician completed and signed.  This certificate 
provided the physician with an opportunity to list all 
"underlying cause" of death.  He did not list subarachnoid 
hemorrhage, or indicate any residual of subarachnoid 
hemorrhage, as an underlying cause of the veteran's death.  

Finally, the treating physician has not indicated that he 
reviewed the treatment records of the veteran's subarachnoid 
hemorrhage in 1955 or any other medical history prior to 
1995.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995)(VA 
is not required to accept a physician's opinion that is based 
upon a layperson's recitation of medical history), see also 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993)(The CAVC 
rejected a medical opinion as immaterial where there was no 
indication that the physician had reviewed the claimant's 
service medical records or any other relevant documents which 
would have enabled him to form an opinion on service 
connection on an independent basis.)  

As the treating physician has provided no justification for 
his January/March 1996 opinions, and in fact, the 
contemporaneous medical evidence clearly contradicts this 
opinion, the Board finds that this opinion has little 
probative weight regarding any nexus between the veteran's 
cause of death and his residuals of a subarachnoid 
hemorrhage. 

Based on the above analysis, the Board finds that the most 
probative opinion regarding any nexus between the veteran's 
subarachnoid hemorrhage and the causes of his death is that 
provided by the VA physician in October 1996.  This opinion 
is clearly supported by the contemporaneous treatment records 
at the time of the veteran's death and the causes of death 
listed on the Certificate of Death.  Based on the 
contemporaneous evidence in December 1995, the causes of the 
veteran's death were cardiopulmonary arrest, tracheobronchial 
bleeding, and myocardial infarction.  

These conditions were not awarded service-connection during 
the veteran's lifetime and there is no contention of record 
that any of these causes of death are directly linked to the 
veteran's military service.  There is no lay or medical 
history that these disorders existed during the veteran's 
military service.  There is no medical opinion that has 
linked these disorders to the veteran's military service.  
Therefore, the Board finds the most probative evidence does 
not establish that the causes of the veteran's death were 
incurred or aggravated during his military service.

While the appellant is competent to report symptomatology and 
injuries, the medical evidence does not support the claimed 
etiology or a nexus with the veteran's military service.  The 
Board finds that the examination reports prepared by 
competent professionals, skilled in the evaluation of 
etiology, are more probative of the causes of the veteran's 
death.  To the extent that the appellant has associated the 
veteran's death with his military service, her lay evidence 
is not credible.  To this extent, the preponderance of the 
evidence is against the claim of entitlement to service 
connection for the cause of the veteran's death and the 
doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


Eligibility for Dependents' Educational Assistance

According to 38 U.S.C.A. § 3501(a)(1), a person eligible for 
dependents' educational assistance is defined as a child or 
spouse of a person who died of service-connected disability, 
a person who had a total disability permanent in nature 
resulting from service-connected disabilities, or at the time 
of application the person was missing in action, captured in 
the line of duty by a hostile force, or forcibly detained or 
interned in the line of duty by a foreign government or 
power.  38 C.F.R. § 3.807.

As noted above, the appellant's spouse was service-connected 
for only one disability evaluated as 10 percent disabling 
during his lifetime.  In addition, the Board has found that 
the cause of his death is not related to his military service 
or his service-connected disability.  Finally, as the veteran 
was deceased at the time of the appellant's application in 
February 1996, he could not have been missing in action, 
captured, or detained/interned.  As the appellant does not 
meet the statutory requirements to be eligible for 
dependents' educational assistance under 38 U.S.C., Chapter 
35, the Board must deny this claim.  

To avoid confusion, in a case such as this one, where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal terminated because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (Where the law 
and not the evidence is dispositive, the claim should be 
denied because of the lack of entitlement under the law.); se 
also Giancaterino v. Brown, 7 Vet. App. 555, 561 (1995) 
(construing Sabonis).  Accordingly, the appellant's claim for 
Chapter 35 benefits must be denied on the basis of lack o 
entitlement under the law.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to eligibility for dependents' educational 
assistance under 38 U.S.C.A., Chapter 35 is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



